14-665
Chang v. MetroPlus Health Plan


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
 RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
 FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
 CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
 EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
 ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
 ANY PARTY NOT REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
New York, on the 13th day of January, two thousand fifteen.

PRESENT:
            PETER W. HALL,
            GERARD E. LYNCH,
            SUSAN L. CARNEY,
                  Circuit Judges.
_____________________________________

Xinwa Chang,

                           Plaintiff-Appellant,

                  v.
                                                      14-665-cv

MetroPlus Health Plan, NYC Health and
Hospital Corporation,

                  Defendants-Appellees.
_____________________________________


FOR PLAINTIFF-APPELLANT:                              Xinwa Chang, pro se, Brooklyn, NY.

FOR DEFENDANTS-APPELLEES:                             Francis F. Caputo, Benjamin Welikson,
                                                      of Counsel, for Zachary W. Carter,
                                                      Corporation Counsel of the City of
                                                      New York, New York, NY.
1            Appeal from an order of the United States District Court for the Southern District of New

2    York (Pauley, J.).

3            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

4    DECREED that the judgment of the district court is AFFIRMED.

5            Appellant Xinwa Chang, proceeding pro se, appeals the district court’s order in which it

6    granted summary judgment in favor of her employer with respect to her employment

7    discrimination claims under the Americans with Disabilities Act of 1990 (“ADA”), Title VII, and

8    the New York City Human Rights Law (“NYCHRL”). We assume the parties’ familiarity with

9    the underlying facts, the procedural history of the case, and the issues on appeal.

10           Chang does not dispute the district court’s ruling that the only adverse actions not barred by

11   the statutes of limitations are her unpaid suspension and termination. United States v. Greer, 285

12 F.3d 158, 170 (2d Cir. 2000) (normally failure to include argument in appellate brief waives

13   argument on appeal). Accordingly, we review only whether those adverse employment actions

14   constitute discrimination under the ADA, Title VII, or the NYCHRL.

15           We review a grant of summary judgment de novo, viewing the facts “in the light most

16   favorable to the non-moving party and draw[ing] all reasonable inferences in that party’s favor.”

17   Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 271 (2d Cir. 2011). Summary judgment is

18   appropriate where “there is no genuine dispute as to any material fact and the movant is entitled to

19   judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Where the record taken as a whole could

20   not lead a rational trier of fact to find for the non-moving party, there is no genuine issue for trial.”

21   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotations

22   omitted).


                                                        2
1          Upon such review, we conclude that the district court properly granted summary judgment

2   to the defendants for the reasons stated in its thorough and well-reasoned memorandum and order.

3   We have considered all of Chang’s remaining arguments, including those regarding the exhibits,

4   and notice about the deadline for the parties to file a final pretrial order, and find them to be

5   without merit. Accordingly, we AFFIRM the district court’s grant of summary judgment.

6                                                  FOR THE COURT:
7                                                  Catherine O=Hagan Wolfe, Clerk
8




                                                      3